DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being by  Comstock (321,691).

    PNG
    media_image1.png
    259
    227
    media_image1.png
    Greyscale
Comstock discloses all of the limitations of claim 1, i.e., a fastener comprising a shaft A having opposing first LF and second RT ends; 5threads @E surrounding the shaft at least partially between the first and second ends; a fastener head disposed proximate to the first end; and a tip @B disposed proximate to the second end, wherein the tip is adapted to be deformed by a riveting operation 31-37.  
Regarding claim 2, Comstock meets the limitations, i.e., the fastener of claim 1, wherein the tip includes a dimple C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Comstock in view of Cunningham (4,228,723).

    PNG
    media_image2.png
    236
    242
    media_image2.png
    Greyscale
Comstock meets all of the limitations of claim 3, as described above, except for the head to have a slot.
Cunningham teaches providing a frusto-conic recess for a bolt head such that the load carrying faces are configured to prevent point loads and reduce camming out but when a threshold torque is reached the driver would cam out. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Comstock with the recess as taught by Cunningham to prevent over torqueing and camming out.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Miyagawa and Mills et al. slotted heads are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
June 30, 2022						Primary Examiner, Art Unit 3723